Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 7, 2019

                                      No. 04-18-00445-CR

                                    Nelson Anthony JASSO,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2017 CRB 696 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
       Court reporter Ana L. Alcantar filed a notification of late reporter’s record, requesting an
additional seven days to complete the reporter’s record. Her request is GRANTED. On
December 31, 2018, Alcantar filed the reporter’s record. Therefore, appellant’s brief is due
January 30, 2019.



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court